Citation Nr: 0511977	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability to 
include spondylolisthesis of L-5 and L-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The San Diego, California, RO subsequently 
gained jurisdiction.  In December 2003, the Board remanded 
the case for further development, including a VA examination.  



FINDING OF FACT

The competent evidence does not establish a nexus between any 
current medical findings and active service.



CONCLUSION OF LAW

A back disability to include spondylolisthesis of L-5 and L-6 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2001 and March 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate a claim of service 
connection.  Additionally, VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
March 2004 letter corrected, pursuant to the December 2003 
Board remand, the invalidated 30-day response time contained 
in the September 2001 letter by informing the veteran he 
could take up a year from the date of the letter to submit 
evidence.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received prior to the date of VCAA enactment.  Thereafter, 
the RO provided notice in September 2001 and March 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  The record contains the following:  Records of 
treatment from the McKeesport Hospital dated March to May 
1972; service medical records; statement by David L. Blinn, 
M.D., dated July 1993; treatment records from the Pittsburgh 
VA Medical Center (VAMC) dated February 1996 to April 1997; a 
December 1996 consultation letter from Jorge L. Acevedo, 
M.D.; an April 1997 VA examination report; treatment records 
from the San Diego VAMC dated June 1999 to January 2002; 
various lay statements from the veteran; three letters from 
Todd R. Kumm, M.D., dated September 2003, and April 15 and 
23, 2004; a March 2004 VA examination report; and an April 
2004 VA opinion.  Further VA examination is not necessary 
because the most recent one of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

The record contains pre-service medical records from the 
McKeesport Hospital.  In April 1972, the veteran had an acute 
muscle spasm of the back with paravertebral tenderness, and 
the report noted the veteran had hurt his back a week 
earlier.  A month later, the veteran's back still hurt, and 
he was diagnosed as having back strain.  The veteran was 
instructed to apply warm compression three to four times a 
day.  A note dated May 11 indicated that the veteran's 
complaint of pain stemmed from a traumatic origin of lifting 
weights.  On May 19, the veteran reported relief of symptoms, 
but he returned when he pulled his back running.  On May 24, 
the veteran reported that he was having pain in the right 
lumbosacral spine each time he stepped with his right leg.  
The paravertebral muscles on both sides were tight in the 
lumbosacral region, with palpable tenderness on the right.  A 
May 1972 radiology examination of the lumbosacral spine 
showed a congenital hemiblock vertebra at L-4 level, slight 
scoliosis of the lumbar spine most likely secondary to the 
blocked vertebra with the concavity to the right side.  No 
other significant abnormalities were seen.  

The veteran's service medical records indicate that a January 
1974 enlistment examination did not note any abnormality 
concerning his spine, and the veteran did not report 
recurrent back pain.  An August 1974 notation indicated that 
the veteran had had back pain for a day from diving off of a 
diving board.  A physical examination revealed pain, and no 
history of trauma other than muscle strain.  The examiner's 
impression was muscle strain, and a balm was diagnosed.  A 
September 1976 separation examination did not note any 
abnormality concerning the veteran's spine.  

A July 1993 statement from David L. Blinn, M.D., noted that 
the veteran came to his office in August of 1992 because of 
an inability to sit or stand for long periods of time.  MRI 
scans, X-rays, and myelograms revealed severe problems with 
the veteran's back, including (1) bilateral pars defects 
involving L5, (2) grade 1 anterolisthesis of L5 on S1, (3) 
associated disc bulge resulting in compression of the exiting 
nerve root, and (4) scoliosis of the lumbar spine.  

A December 1996 letter from Jorge L. Acevedo, M.D., noted 
that the veteran had been referred to him for a second 
opinion.  The veteran presented with complaints of low back 
pain, which, according to the veteran, he had had since 
childhood.  The veteran reported that in the spring of 1992 
he developed severe back pain and at that time he underwent 
evaluation that showed changes at L4, 5.  Review of several 
sets of x-rays of the lumbar spine from 1993 to 1995 showed 
evidence of spondylolisthesis at what appeared to be an L5-L6 
level, about a Grade I-II.  An MRI from 1992 showed evidence 
of L5-L6 with some upward migration.  A myelogram and CT scan 
showed evidence of spondylolisthesis with narrowing of the 
thecal sac at the level of the spondylolisthesis.  Dr. 
Acevedo's overall impression was that the veteran's back pain 
was probably secondary to the spondylolisthesis that had been 
previously seen.  There was also a question of the 
possibility of a rupture of the disc at a neurosurgical 
evaluation, which would require a fusion at the L5-L6 level.  

Treatment records from the Pittsburgh VAMC indicate that the 
veteran underwent surgery in March 1997 for a L5 laminectomy 
fusion from L4 through L6 with instrumentation and iliac 
crest bone graft.  The diagnoses were:  Bilateral pars 
defects at L5; spinal stenosis; congenital duplicated 
pedicles at L4 with scoliosis; and status post l4-l6 
decompression and fusion.  

An April 1997 VA General Medical examination noted that the 
veteran had chronic low back pain from "the injury" (there 
is no description of the "the injury" in the report) and 
also from congenital kyphosis and the L-5 laminectomy.  The 
examiner stated that the veteran had chronic low back pain 
that "I contribute to spondylolisthesis."  The veteran was 
diagnosed as having chronic low back pain with right sciatica 
syndrome and absence of ankle reflex on the right side, as 
well as congenital kyphosis.  The examiner noted that the 
veteran tilted to the left side, and walked with a cane.  

On a specific musculoskeletal examination, the examiner found 
that the veteran had objective evidence on pain with limited 
motion with absence of right ankle jerk, and diagnosed the 
veteran as having low back pain, status post laminectomy L-5 
and fusion of L-4 and L-6.  

Also of record is a February 2000 letter from Todd Jen, M.D., 
a VA physician, which noted that the veteran had been under 
his care since September 1999 for, among other things, 
chronic low back pain from congenital spinal stenosis, 
degenerative disk disease, lower spine fusion in 1997.  

In a June 2000 statement, the veteran asserted, "while I 
agree that the condition was congenital, I believe my 
military service greatly aggravated the condition."  
Treatment records from the San Diego VAMC contain a note that 
the veteran sought treatment for back pain in October 2001, 
characterized as years of back pain with worse (not new) 
pain.  A December 2001 note referred to a June 1999 MRI of 
the lumbar spine, which showed mild osteoarthritic changes in 
sacroiliac joints, grade II anterolethesis L4 status post 
lumbar orchiectomy.  

The veteran submitted an October 2001 statement that as a 
teenager and a ward of Pennsylvania he had to see a physician 
for unbearable pain (in March 1972).  The veteran was told 
after two weeks of heat and massage therapy that he did not 
need to return, which caused him to think he had to live with 
the hardship of the pain.  The veteran told his U.S. Navy 
recruiter of that incident, who did not think that would have 
any limitation on the physical demands of active duty:  "But 
of course, both of us were not aware of the congenital 
deformity."  The veteran stated that after surgery at the 
Pittsburgh VAMC in March 1997, he asked the surgeon why his 
back had broken, and Dr. Witham told him that wear and tear 
was the cause.  The veteran asked why his back had broken in 
five places, and the surgeon told him the congenital 
deformity, which was the explanation received by the veteran 
prior to surgery.  The veteran contended that his condition 
was aggravated by his work on active duty.  

Of record is a September 2003 letter from Todd R. Kumm, M.D., 
which recognized the veteran's history of low back problems 
included a diagnosis of Scheurmann's disease or kyphosis of 
the thoracic and thoracolumbar spine during his adolescent 
years.  Dr. Kumm stated that a review of Wheeless' Textbook 
of Orthopedics revealed that this disorder was associated 
with increase lumbar lordosis, which in turn, could cause 
spondylolysis.  Dr. Kumm opined that the veteran's 
complicated medical history of low back pain and lumbar spine 
fracture in May of 1992 was more likely than not to be 
worsened by military service.  Increased weight bearing on 
his spine likely increased the aforementioned lordosis and 
spondylolysis.  

In March 2004, the veteran underwent a VA examination, where, 
at the outset, the examiner noted that the veteran's claims 
file remained unavailable for review because it had been sent 
to another hospital.  The veteran reported that in high 
school, playing football, he had some back problems and was 
diagnosed as having juvenile Scheurmann's disease of the 
spine.  There were no definite residuals, however, and no 
problems noted at the time he entered service, according to 
the veteran.  The veteran had some increased symptoms 
regarding his back after he lost his balance in service and 
fell somewhat awkwardly into a swimming pool.  The veteran 
reported that subsequently, he had some intermittent symptoms 
until he re-injured his back on May 18, 1992.  The veteran 
stated that he had been working long hours, and was under 
stress and somewhat tired.  He bent forward and four inch 
section of bone crumbled.  The examiner noted that there was 
no clear-cut explanation of what the veteran was describing.  
The veteran stated that physicians in Japan saw him, and they 
suggested to him that he had ruptured a "ganglion."  The 
veteran returned to the United States and sought assessment 
at the Pittsburgh VAMC.  He was examined and told he had 
nothing significantly wrong.  Five years later the veteran 
stated that he was identified as having multiple fractures in 
the lumbar spine in association with an "extra vertebra."  

After a physical examination, the examiner stated that he had 
no idea what was meant by a "crumpled" vertebra or a 
ruptured "ganglion."  Regardless, the veteran was status 
post described decompression in the lumbar spine with spinal 
fusion utilizing internal devices.  X-rays showed significant 
degenerative disc disease at lower discs of the lumbar spine 
L4 and 5-6.  

In April 2004, the VA examiner gained access to the veteran's 
claims file, and reviewed it.  The examiner noted that the 
record contained no documents concerning the May 18, 1995, 
injury.  Additionally, the examiner noted that the veteran 
made reference to his younger high school days when had been 
diagnosed as having juvenile Scheurmann's disease of the 
spine.  The examiner stated it was entirely possible that the 
veteran may have been confusing the diagnoses of Scheurmann's 
disease versus spondylolisthesis.  The examiner noted that 
subsequently there was some question of the veteran 
sustaining "multiple fractures" in the lumbar spine-this 
may have been in reference to the condition of spondylolysis, 
a condition that was often associated with spondylolisthesis.  

The examiner stated that the records would tend to indicate 
that the veteran had been having some difficulties with his 
back since childhood; the veteran himself also indicated that 
he had some abnormal formation of the spine diagnosed during 
his high school years.  Based on the available information, 
it appeared that the condition of the veteran's back that 
ultimately lead to the need for surgical treatment pre-
existed his entry into military service, and that the 
condition and requirement for surgery was most likely a 
result of this pre-existing condition.  The examiner opined 
that the veteran's condition was not caused by or a result of 
the diving board incident in service.  

An April 15, 2004, letter from Dr. Kumm reiterated part of 
his September 2003 letter, and added that the history of 
lumbar spine hyperextension injury after diving in August of 
1974 was more likely than not to be associated with the 
diagnosis of Scheurmann's disease.  An April 23, 2004, letter 
reiterated that the veteran had significant disability due to 
subsequent exacerbation and eventual lumbar spine injury 
requiring spinal stabilization surgery.  The veteran's injury 
and pre-disposing condition of Scheurmann's disease was more 
likely than not to be worsened during his military service.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The record does not support the veteran's contention that he 
incurred a low back disability in service.  

First, there is some suggestion in the record that the 
veteran had a congenital lumbar back disorder prior to 
entering service.  Dr. Kumm and the veteran particularly 
refer to such a condition.  Congenital or developmental 
defects may not be service connected, as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303.  The 
General Counsel of the VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990).  The medical evidence, however, does not 
point to a superimposed injury from falling awkwardly into a 
swimming pool during service.  

Notably, the resultant diagnosis from the fall was muscle 
strain, and no further trauma was identified.  The veteran's 
separation examination noted that the musculoskeletal system 
was normal.  The VA examiner pointed to a 1992 injury, which 
the veteran had referred to several times throughout the 
development of this case.  The VA examiner stated that any 
current back disability was not causally related to the in-
service incident involving muscle strain.  Rather, the 
condition of the veteran's back prior to service eventually, 
on its own, and in combination with post-service injury, 
caused the condition that lead to surgery.  The VA examiner 
fundamentally concluded that the service medical records, in 
the context of the veteran's medical history, did not reflect 
a superimposed injury on any congenital or developmental 
defect.  

Next, even assuming that the veteran's back disability pre-
existed service (via the pre-service medical records for low 
back problems, and the veteran's contention in various 
statements of pre-service low back problems, see 38 U.S.C.A. 
§ 1111) and that it was not a congenital defect, the record 
does not support a theory that the veteran's disorder was 
aggravated by in-service incidents.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Specifically, there is no evidence 
that there was an increase in disability during service.  

Because the veteran's separation examination reported the 
musculoskeletal system including the spine to be normal, it 
is apparent that the back problem during service was a flare-
up rather than overall worsening of the condition.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (recognizing 
the temporary injury of a preexisting "trick knee" during 
service did not constitute "aggravation" because the knee 
condition was the same at induction and separation); compare 
Sondel v. West, 13 Vet. App. 213, 218-19 (1999) (recognizing 
aggravation where the veteran's preexisting thigh condition 
permanently increased in severity during service to the point 
where he had to be discharged due to the medical condition).  
Moreover, the veteran generally referred to a serious injury 
in May 1992, many years following service, which precipitated 
the eventual surgery.  The veteran's description of that 
injury during the March 2004 VA examination reflected the 
perceived impact it had on his low back.  

The VA examiner's opinion that the veteran's current 
condition was not caused by or a result of the diving board 
incident is more probative than Dr. Kumm's various opinions 
regarding the effect military service had on the veteran's 
back.  The VA examiner concertedly documented the veteran's 
medical records as reflected in the claims file, and 
considered the veteran's recitation of symptomatology over 
the years.  Dr. Kumm, in contrast, did not offer the same 
historical assessment.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (recognizing that the probative value of 
physician's statement is dependent, in part, upon the extent 
to which it reflects clinical date, or other rationale to 
support the opinion).  Because the VA examiner precipitated 
his opinion with an assessment of the veteran's medical 
history, reliance upon his ultimate conclusion is 
appropriate.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board may not rely on its own 
unsubstantiated medical conclusions).    

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine may not be applied.  


ORDER

Entitlement to service connection for a back disability to 
include spondylolisthesis of L-5 and L-6 is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


